


--------------------------------------------------------------------------------

Exhibit 10.1


DESCRIPTION OF 2016 CASH BONUS PLAN
On February 20, 2017, the Compensation Committee (the "Committee") of the Board
of Directors of Covenant Transportation Group, Inc., a Nevada corporation (the
"Company"), approved performance-based bonus opportunities for the Company's
senior management group (the "Program") under the Company's 2006 Omnibus
Incentive Plan, as amended (the "Plan").  As set forth in the Plan, the
Committee may choose from a range of defined performance measures.


Under the Program, and consistent with the objectives of the Plan, certain
employees, including the Company's named executive officers, may receive bonuses
upon satisfaction of fiscal 2017 consolidated earnings per share targets (and,
for Sam Hough and Jim Brower, the satisfaction of fiscal 2017 operating income
and operating ratio targets established for the Company's subsidiaries, Covenant
Transport, Inc. ("CTI") and Star Transportation, Inc. ("Star"), respectively)
(collectively, the "Performance Targets").  Each applicable Performance Target
corresponds to a percentage bonus opportunity for the employee that is
multiplied by the employee's 2017 year-end annualized salary to determine the
employee's bonus.  Pursuant to the Program, in 2017 the Company's named
executive officers are eligible to receive performance bonuses as follows:
(i) David Parker may receive between 17.5% and 140.0% of his 2017 year-end
annualized salary depending on the consolidated Performance Targets achieved, if
any, (ii) Joey Hogan may receive between 16.25% and 130.0% of his 2017 year-end
annualized salary depending on the consolidated Performance Targets achieved, if
any, (iii) Richard Cribbs may receive between 12.5% and 100.0% of his 2017
year-end annualized salary depending on the consolidated Performance Targets
achieved, if any, (iv) Sam Hough may receive between 3.75% and 30.0% of his 2017
year-end annualized salary depending on the consolidated Performance Targets
achieved, if any, and between 8.75% and 70.0% of his 2017 year-end annualized
salary depending on the Performance Targets achieved for CTI, if any, and
(v) Jim Brower may receive between 3.75% and 30.0% of his 2017 year-end
annualized salary depending on the consolidated Performance Targets achieved, if
any, and between 8.75% and 70.0% of his 2017 year-end annualized salary
depending on the Performance Targets achieved for Star, if any.  The performance
bonuses based upon consolidated Performance Targets are subject to a 10.0%
upward or downward adjustment depending upon year-over-year net income margin
percent improvement/decline of the Company compared to five peer companies.
 
Back to Form 10-Q [form10q.htm]